Case 1:18-cv-02223-GBD Document 77 Filed 10/18/19 Page 1 of 1

 

 

 
   
     

   

 

wsvomes |[USDCSDNY 7
WILLIAMS 8 connot PA 4 alin
725 TWELFTH STREET, "noc & 7 LY FILED {
KEVIN T. BAINE WASHINGTON, D. C. 20005;59Gla9ys svg BAR

(202) 434-5010
kbaine@we.com

(202) 434-5000
FAX (202) 434-5029

 

October 17, 2019 SO ORDERED:

Via CM/ECF uray. BD ono
EgorgeB. Daniels, U.S.D.J.

Hon. George B. Daniels .
U.S. District Court for the Southern District of New York Dated: OCT 4 § 2019
500 Pearl Street

New York, NY 10007-1312

 

Re: Rich v. Fox News Network, LLC, Case No. 18-cv-2223
Dear Judge Daniels,

The U.S. Court of Appeals for the Second Circuit has vacated this Court’s judgment
granting the motion to dismiss and remanded this case for further proceedings. Plaintiffs Joel
and Mary Rich have agreed that defendants Fox News Network, LLC and Malia Zimmerman
may file their answer to the complaint by November 20, 2019. Fox and Zimmerman respectfully
request that the Court set this deadline for their answer.

Sincerely,

/s/ Kevin T. Baine
Counsel for Fox News Network, LLC

/s/ David H. Stern (with consent)
Counsel for Malia Zimmerman

Cc: Counsel of Record (via CM/ECF)
